 In the Matter of WHITEBROS. SMELTING CORP.andINTERNATIONALUNION OF MINE, MILL & SMELTING WORKERS, CIO0Case No. 4-R-1610.Decided April 5, 1945Mr. Thomas N. Hyndman,of Philadelphia, Pa., for the Company.Mr. William T. Moriarty,ofWaterbury, Conn., for the CIO.Messrs. Syme,& Simons, by Mr. Maurice Abrams,of Philadelphia,Pa., for the AFL.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Mill &SmelterWorkers, CIO, herein called the CIO, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of White Bros. Smelting Corp., Philadelphia, Pennsyl-vania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeoffrey J. Cunniff, Trial Examiner. Said hearing was held atPhiladelphia, Pennsylvania, on February 20, t945.The Company,the CIO, and Local 57, International Hod Carriers, Building andCommon Laborers' Union, Laborers' District Council of Philadelphia,AFL, herein called the AFL, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the AFL moved to dismiss the petition on the groundthat no question concerning representation has arisen.Ruling wasreserved for the Board.For the reason set forth in Section III,infra,the motion is granted.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.61 N. L. R. B., No. 46.340 WHITE BROS. SMELTING CORP.¶341Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANY0White Bros. Smelting Corp., a Maryland corporation, is engagedin the business of Smelting copper and brass at Philadelphia, Penn-sylvania.During the year 1944, the Company purchased rawmaterials consisting principally of copper and brass, amounting to$3,500,000 in value of which 50 percent was secured from sources out-side the Commonwealth of Pennsylvania.During the same period,the Company's finished products approximated $4,500,000 in value,of which 50 percent was shipped to points outside the Commonwealthof Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Local 57, International Hod Carriers, Building and Common La-borers'Union, Laborers' District Council of Philadelphia,affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn November 28, 1944, the CIO addressed a letter to the Companywherein it requested recognition as the bargaining representative ofthe Company's employees.By letter dated November 30, 1944, theCompany refused to accord recognition to the CIO in view of an exist-ing agreement between the Company and the AFL.The Company and the AFL entered into a written collective bar-gaining agreement on November 1, 1943. Prior to its expiration onAugust 1, 1944, the agreement was extended through an interchangeof letters for a period of 1 year. Both the Company and the AFLmaintain that the agreement of November 1943, as extended, consti-tutes a bar to this proceeding.The CIO, however, contends that theAFL's ineffectiveness as a labor organization warrants a present deter-mination of its status as the bargaining representative of the Com-pany's employees.The evidence does not support the CIO's conten-tion.The AFL maintains an office, conducts regular monthly meet-ings, and has a business agent available for consideration of employees' 342DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances.Although it has agreed not to invoke the closed-shopprovision of its agreement with the Company for the period of thewar's duration, it continues to issue work permits to new employeesand has been active in seeking to effect wage adjustments for theemployees.Although there may be a considerable group of employeeswho are dissatisfied with the representation accorded them by theAFL,1 the record clearly discloses that the AFL has not ceased tofunction as the bargaining representative of the Company's employeesand that, in general, the provisions of its agreement with the Companyhave been observed.The circumstances here present do not, therefore,warrant a departure from the established principle that a valid exist-ing contract of reasonable duration constitutes a bar to a determinationof representatives during its term.Accordingly, we find that theagreement between the Company and the AFL constitutes a bar to apresent determination of representatives.We shall therefore dismissthe petition without prejudice to the right of the petitioner seasonablyto file a new petition.'ORDEIUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of White Bros. Smelt-ing Corp., Philadelphia, Pennsylvania, filed by International Unionof Mine, Mill & Smelter Workers, CIO, be, and it hereby is, dismissed'The Field Examiner reported that the CIO submitted 138 authorization cards,of which127 bore dates between October and December 1944, and 11 were undated.The cards werenot checked against the Company roll.There are 219 employees in the alleged appropriateunit.2Matter ofCreamer & naniap.60 N L R B. 437 ;Mattel of Junior Mercantile StoresDivision,WestVirginiaCoal & Coke Corporation,58 N L.R B. 1 ;Matterof New YorkCentral Iron Works,56 N.L. R. B. 812.